DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/24/2021 is acknowledged and has been accepted by the Examiner. Claims 13, 14, 16, 18, 24, 26- 29, 32-34, 36-41, 46, 48, and 59-62 are pending in the application and have been examined.
Claims 13, 14, 16, 18, 24, 26- 29, 32-34, 36-41, 46, 48, and 59-62 are allowable in view of the amendment and arguments filed by the applicant on 08/24/2021 and reasons stated in the Office action mailed on 05/27/2021.  All objections and rejection of claims detailed in the Office action mailed on 05/27/2021 have been withdrawn.

Allowable Subject Matter
Claims 13, 14, 16, 18, 24, 26- 29, 32-34, 36-41, 46, 48, and 59-62 are allowable. 
In claims 13 and 14, the limitation “each pixel has an area corresponding to a spatial extent of the particle beam interaction signal within the beam” in combination with the rest of the limitations is allowable subject matter because, prior art of record taken alone or in combination, fails to disclose or render obvious such a feature.

Claims 16, 18, 24, 26- 29, 32-34, 36-41, 46, 48, and 59-62 are allowable because they are dependent on claim 13 or an intermediate claim.

Ortyn et al (US 2004/0021868 A1) is the closest prior art to the Applicant’s claimed invention.  However Ortyn et al does not teach that “each pixel has an area corresponding to a spatial extent of the particle beam interaction signal within the beam”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886